Judgment, Supreme Court, Bronx County (Daniel FitzGerald, J.), rendered April 6, 1998, convicting defendant, after a jury trial, of burglary in the first degree, burglary in the second degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life, 20 years to life and 1 year, respectively, unanimously affirmed.
The record as a whole establishes that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Although defense counsel did not object to police testimony concerning statements made by the complainants, this evidence was admissible to explain police conduct. In any event, counsel’s failure to make an objection pursuant to People v Trowbridge (305 NY 471) did not deprive defendant of a fair trial (see, People v Hobot, 84 NY2d 1021, 1024).
Defendant’s contention that the prosecutor violated the court’s Sandoval ruling is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the cross-examination of defendant was in compliance with the Sandoval ruling.
We perceive no basis for reduction of sentence. Concur— Williams, J. P., Mazzarelli, Ellerin, Wallach and Rubin, JJ.